DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 12/22/2021
Claims 8, 13, and 22 are amended.
Claims 1-7, 9-10, and 18-21 are cancelled.
Claims 8, 11-17, and 22 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 8, 13, and 22 filed 12/22/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The Applicant argues that Uehara does not teach or suggest the amended limitation of an electrically, conductive, deformable die material  having an E-Modulus less than 10,000 MPa and consisting essentially of one or more linear silicones from a group consisting of acrylate silicone and epoxy silicon[e], and electrically conductive micro and/or nanoparticles.
However, the Examiner has added Jacobs (US 2003/0178316) and Liebau (US 2006/0174789) to address the amended limitation.


Claim Objections
Claims 8, 13, and 22 are objected to because of the following informalities:
Regarding claims 8, 13, and 22, the claim limitation “micro and/or nanoparticles” should be changed to –microparticles and/or nanoparticles— to avoid any confusion about the word “micro” (by itself). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 11-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2013/0136818) in view of Jacobs et al. (US 2003/0178316) and Liebau et al. (US 2006/0174789) as evidenced by Silaplane (“Silaplane® (Reactive Silicones)”).
Regarding claims 8, 13, and 22, Uehara discloses a resin mold for nanoimprinting (abstract) comprising:
a mold (Fig. 1) comprising a resin layer (3; equivalent to a die structure) formed from a layer of a copolymer of a macromonomer and a polymerizable monomer (Paragraph 45; equivalent to a die material) consisting essentially of 20 parts silicone macromonomer Silaplane FM-7711 (Example 6; Paragraph 138) and 80 parts methyl methacrylate (see Table 2; Paragraph 138) (consists essentially of the copolymer of FM-7711 and methyl methacrylate), the silicone macromere FM-7711 is a bifunctional silicone-based macromonomer having methyl methacrylate groups at both ends of the molecule (paragraph 138), the resin molding having a water contact angle of 110° (see Table 2 on Page 9; equivalent to a hydrophobic die material).
Regarding the claim limitation “the die material consists essentially of one or more linear silicones,” Silaplane is used as evidence to show that bi-terminal (bifunctional) polydimethylsiloxanes, including FM 7711, form block copolymers by copolymerizing the bi-terminal polysiloxane with various monomers, the block copolymer having a linear structure (see Fig. below).Therefore, Uehara discloses that the reaction between methyl methacrylate and FM-7711 will produce a linear acrylate silicone. 

    PNG
    media_image1.png
    254
    904
    media_image1.png
    Greyscale


However, Uehara is silent as to the die material is electrically conductive and comprises electrically conductive microparticles and/or nanoparticles. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added carbon particles as in Jacobs to at least a portion of the resin layer of Uehara in order to obtain the predictable result of making the die material itself electrically conductive (Jacobs; para. 48-49) such that an electric field may be applied to the stamp and a substrate affect discrete regions of the substrate by orienting dipoles in a material or to locally oxidize discrete regions on the surface while also being able to use the stamp for multiple impressions (Jacobs; para. 53), thereby expanding the application of the stamp. 
Moreover, modified Uehara does not explicitly teach electrically conductive microparticles or nanoparticles. Specifically, modified Uehara discloses use of carbon particles, but does not disclose the size of the particles.
Liebau teaches an elastic stamp for carrying out soft-lithographic processes (abstract) comprising a stamp creating objects in the nanometer range (para. 14; “a die structure”) , the stamp has a high degree of elasticity (para. 14) and can be provided with carbon nanotubes (CNT) (para. 14) and is made with polydimethyl siloxane (para. 29). 
It would have been obvious to said skilled artisan to have used the carbon nanotubes of Liebau as the carbon particles of modified Uehara because (a) the addition of the carbon nanotubes increases the durability of the stamp (Liebau; para. 14) while still having a high elasticity to prevent fractures, cracks, and structural defects (Liebau; para. 13), and (b) such a modification involves a mere change in the size and shape of the carbon particles. A change in size and shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)>.  See MPEP 2144.04 (IV).
2, the die material is impermeable to molecules of the embossing material, and the die material has a roughness that is less than 1 µm. 
	Regarding the claim limitations “the die material of being deformable and having an E-Modulus less than 10,000 MPa,” “an adhesion between an embossing material [or a hydrophobic embossing material] and the die structure is less than 2.5 J/m2,” “the die material is impermeable to molecules of the embossing material,” and the die material has a roughness that is less than 1 µm” modified Uehara discloses the same composition as recited in claims 8 and 22 and discloses the same process as recited in claim 13. Therefore, modified Uehara’s resin layer is expected to be deformable, have an E-Modulus of less than 10,000 MPa, have an adhesion between an embossing material less than 2.5 J/m2, be impermeable to molecules of the embossing material, and have a roughness less than 1µm. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. See MPEP 2112.01. 
	Regarding the limitations “embossing material” and “hydrophobic embossing material,” these limitations have been interpreted as a material worked upon which not limit the apparatus claims. “Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115. 
	Lastly, Uehara’s resin layer is further expected to have a roughness less than 1µm because Uehara discloses the resin mold is used for nanoimprinting (Paragraph 1) to the 10 nm-level (Paragraph 2) with a pattern having a spacing of 50-500 nm (Paragraph 68). Having a surface roughness of greater than 1µm (1000 nm) would severely impact the shape of the end product. 
Regarding claim 11 and 14, modified Uehara discloses the resin layer is formed by heating the resin at a temperature of 130°C (Paragraph 107 and Paragraph 138). 
Regarding claims 12 and 15-17, Uehara discloses the resin mold has a high transparency (paragraph 51) with a light transmittance of 82% at 365 nm (Table 2 on Page 9). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712